ACCEPTED
                                    Filed
                            13-dcv-203447
                5/15/2015
             FIRST   COURT12:10:41
                             OF APPEALSPM
                  AnnieHOUSTON,
                         Rebecca Elliott
                                     TEXAS
                           District
                     5/15/2015      ClerkPM
                                2:54:42
               Fort CHRISTOPHER
                    Bend County, Texas
                                     PRINE
                  Yolanda Cole       CLERK




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
5/15/2015 2:54:42 PM
CHRISTOPHER A. PRINE
        Clerk